Title: To George Washington from Ebenezer Hazard, 22 May 1782
From: Hazard, Ebenezer
To: Washington, George


                        
                            Sir,
                            General Post Office, Philadelphia May 22d 1782.
                        
                        Will your Excellency favor me with your Opinion of Kakiat as a Place of Safety? Could the Mails remain safely
                            there one Night in each Week, they might be carried from hence to Boston in five Days less Time than is necessary upon the
                            present Establishment. I have the Honor to be, very respectfully, Your Excellency’s most obedient humble Servant
                        
                            Ebenr Hazard

                        
                    